By the Court.* Freedman J.
The action is brought by the plaintiff to establish an equitable lien for unpaid purchase money upon a sale by him, as vendor, to the defendant of certain leasehold property, and to subject the said property to the payment thereof. The answer of the defendant sets up no defense in bar; with the excejjtion of admitting the execution of several instruments touching the property described in the *29complaint, it contains only a general denial. Upon the trial of the issue thus made, the evidence established plaintiff’s cause of action, though the plaintiff may be only the trustee of an express trust.
No error appears to have been committed in the reception or exclusion of testimony. The findings of fact made by the learned judge below are sustained by the weight of the evidence, and they support the conclusions of law based thereon.
The judgment should be affirmed, with costs.

Sedgwick, Ch. J., Fueedmak and RusseIl, JJ.